Title: To George Washington from Richard Henry Lee, 22 May 1777
From: Lee, Richard Henry
To: Washington, George



Dear General
Philadelphia 22d May 1777

The subject of your letter of the 17th is a very important one, and whilst it deserves the greatest attention, is certainly involved in great difficulty. Of one truth however, I beg you Sir to be convinced—That no desire to get rid of importunity has occasioned these appointments, but motives military and political meerly. These Adventurers may be divided into three Classes, some who came early and without any recommendation but apparent zeal, with Commissions shewing that they had been in service—Others that brought with them recommendations from our good friend the Count D’Argout General of Martinique, and from Mr Bingham the Continental Agent in that Island—A third Class includes those who come from France, generally under agreement with our Commissioners, or one of them at least—The strongest obligations rest upon us (tho’ the inconvenience is great) to make good engagements with the latter, and if the second had been disregarded we might have offended a good & powerful Friend in Martinique who has done many good Offices there; or have brought our Agent into disrepute—Among the first Class, I realy beleive there are many worthless Men, and I heartily wish we were rid of them. All this is true, and yet I feel the great force of your reasoning, and the many difficulties in the way of providing for them properly, and that may be tolerably a⟨g⟩reeable to them. It is of some consequence that we all, in our several departments, endeavor to smooth this rug⟨ge⟩d business as much as possible: When Gen. Conw⟨ay⟩ was appointed, I did hope that as he knew most ⟨of⟩ them, and spoke both french & English well, tha⟨t⟩ he might relieve you from the greater part of this difficulty, for realy, the discontented importunity of the greater part of these Gentlen is too much [to] be borne und⟨e⟩r ⟨o⟩ur various & important attention⟨s.⟩ I will prevail with the Committee for foreign applications to furnish you with the most explicit views of Congress in ev⟨ery⟩ appointment, as well as with the recommendations under which each appointment was and is made. We have written both to France & to Martinique to stop the further flow of these Gentlemen here, and after the letters arrive

I suppose we shall have no more—Many of the last Comers, are, I believe, Men of real merit, and if they will learn to express themselves tolerably in English, may be of service to the Army. The desire to obtain Engineers, and Artillerists was the principal cause of our being so overburthened—The first that came had sagacity enough quickly to discern our wants, and professing competency in these branches, they were too quickly believed. And when our Commissioners abroad (in consequence of directions for this purpose) enquired for those Artists, Military Speculation was immediately up, and recommendations were obtained from persons of so much consideration in France, that the success of our applications then made it quite necessary not to neglect them—And at this moment I am apprehensive that the discontent of many may injure our cause abroad where we would wish it to stand well. As you express it Sir, the affair requires great delicacy in its management, as well in the account of our own Officers as on that of these Foreigners.
